Exhibit 10.65
 
Cabot Microelectronics Corporation 2012 Omnibus Incentive Plan
 
[Initial][Annual] Restricted Stock Unit Award Agreement for Directors
 


 
[AWARD DATE]
 
[NAME]
 
[ADDRESS]
 
[CITY, STATE, ZIP]
 


 
Dear [Director First Name]:
 
I am pleased to inform you (the “Participant”) that the Board of Directors (the
“Board”) of Cabot Microelectronics Corporation (the “Company”), based on the
recommendation of the Nominating and Corporate Governance Committee of the
Board, has approved your participation in the Cabot Microelectronics Corporation
2012 Omnibus Incentive Plan (the “Plan”) in consideration of your annual service
as a Director of the Company.  A Restricted Stock Unit (“RSU”) Award (the
“Award”) is hereby awarded to you pursuant to the terms of the Plan and this RSU
Award Agreement (the “Agreement”).  Each RSU represents the right to receive one
share of Company common stock (“Stock”) on the applicable vesting date pursuant
to the Agreement and the Plan.  A copy of the Plan is enclosed.
 


 
Participant Name/
ID Number
Type of Award
Number of Shares Subject to RSUs
Fair Market Value of Shares Subject to RSUs on Award Date [AD]
 
[Name]
[xxx-xx-xxxx]
 
Restricted Stock Units
 
 
[____]
 
$[FMV/closing price on AD]
[Annual Meeting Date for Annual; Date of Election/Appointment [DE] for Initial]
 
Award Date
Vesting Date[100% on first anniversary, for annual; equally over 3 yrs.,
beginning on AD, for initial]]
Award Number
 
[AD]
[Annual Meeting Date for Annual] [DE for Initial]
 
 
[100% 1st anniversary of AD for annual award];
 [25% AD;
25% 1st anniv. AD
25% 2d anniv. AD
25% 3d anniv. AD
for initial award]
 
[xxxxx]



 
This Agreement provides the Participant with the terms of the Award granted to
the Participant. The terms specified in this Agreement are governed by the
provisions of the Plan, which are incorporated herein by reference. The
Compensation Committee of the Board (the “Committee”) has the exclusive
authority to interpret and apply the Plan and this Agreement.  Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement are final and binding on all persons.  To the
extent that there is any conflict between the terms of this Agreement and the
Plan, the Plan shall govern. Capitalized terms used herein will have the same
meaning as under the Plan, unless stated otherwise.
 
In consideration of the foregoing and the mutual covenants hereinafter set
forth, it is agreed by and between the Company and the Participant, as follows:
 
1.  
Award.  The Award shall become vested and the Participant shall be entitled to
receive one share of Stock for each vested RSU in accordance with the following
table:

 
Number of Shares
Vesting Date
[For annual award, 100%]
 [For initial award, 25%
25%
25%
25%]
 
[For annual award, 1st anniversary of AD]
[For initial award, AD
1st anniv. AD
2d anniv. AD
3d anniv. AD]
 



 
Notwithstanding the foregoing, the Award shall become fully vested and the
Participant shall be entitled to receive one share of Stock for each vested RSU
in the event of the Participant’s death, Disability or a Change in
Control.  Upon the Participant’s termination of Service as a Director of the
Company for any reason other than Cause, death, Disability, or a Change in
Control, if at such time the Participant has completed at least the equivalent
of two full terms as a Director of the Company, as defined in the Company’s
bylaws, the Award shall become fully vested and the Participant shall be
entitled to receive one share of Stock for each vested RSU.  Otherwise, upon the
Participant’s termination of Service as a Director of the Company, the
Participant shall immediately cease vesting in the Award, and the unvested
portion of the Award shall be forfeited immediately.
 
For purposes hereof, “termination of Service” shall be deemed to occur only if
it is a “separation from service” within the meaning of Section 409A.
 
For purposes hereof, the definition of “Change in Control” shall be deemed
modified, only to the extent necessary, to avoid the imposition of an excise tax
under Section 409A, to mean a “change in control event” as such term is defined
for purposes of Section 409A.  For purposes of clarity, if an Award would, for
example, vest and be paid on a Change in Control, but payment of such Award
would violate the provisions of Section 409A, then the Award shall vest but will
not be paid until the Participant experiences a “separation from service” within
the meaning of Section 409A.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.  
Termination / Cancellation / Rescission / Recovery / Revocation.  The Company
may terminate, cancel, rescind, recover, or revoke the Award immediately under
certain circumstances, including, but not limited to, the Participant’s:

 
(a)  
actions constituting Cause, as defined in the Plan, or the Company’s By-laws or
Articles of Incorporation, as applicable;

 
(b)  
rendering of services for a competitor prior to, or within six (6) months after,
the exercise of any Award or the termination of Participant’s Service with the
Company; or,

 
(c)  
unauthorized disclosure of any confidential/proprietary information of the
Company to any third party.

 
In the event of any such termination, cancellation, rescission, recovery, or
revocation, the Participant must return any Stock obtained by the Participant
pursuant to the Award, or pay to the Company the amount of any gain realized on
the sale of such Stock, and the Company shall be entitled to set off against the
amount of any such gain any amount owed to the Participant by the Company.  To
the extent applicable, the Company will refund to the Participant any amount
paid for such Stock, including any withholding requirements.
 
3.  
Rights and Restrictions Governing Underlying Stock.  As of the Award Date, and
until such time as the Participant becomes vested in a RSU and receives a share
of Stock as provided in Section 4 of this Agreement, the Participant shall have
no rights of a shareholder (including, to the extent applicable, voting and
dividend rights) as to each share of Stock subject to a RSU.

 
4.  
Delivery of Stock.  As soon as reasonably practicable following each vesting
date, one or more stock certificates for the appropriate number of shares of
Stock shall be delivered to the Participant or such shares shall be credited to
a brokerage account if the Participant so directs; provided however, that such
certificates shall bear such legends as the Committee, in its sole discretion,
may determine to be necessary or advisable in order to comply with applicable
federal and state securities laws.

 
5.  
Tax Treatment/Tax Withholding.  The Participant will generally be taxed on the
Fair Market Value of the shares of Stock subject to the Award on the date(s)
such shares of Stock are payable to the Participant according to the vesting
terms above.  This income will be taxed as ordinary income but will not be
subject to any withholding taxes unless required under applicable law.  Instead,
the Participant is required to pay any applicable taxes to the appropriate tax
authorities directly.  The income will be reported to the Participant as part of
the Participant’s fees on the Participant’s annual Form 1099 issued by the
Company. As a Director of the Company, the Participant is subject to Section 16
(an “Insider”), of the Securities Exchange Act of 1934 (“Exchange Act”), and any
surrender of previously owned shares to satisfy tax withholding obligations
arising under an Award must comply with the requirements of Rule 16b-3
promulgated under the Exchange Act (“Rule 16b-3”), and any other relevant law,
regulations and Company guidelines.

 
6.  
Transferability.  The Award is not transferable other than: (a) by will or by
the laws of descent and distribution; (b) pursuant to a domestic relations
order; or (c) to members of the Participant’s immediate family, to trusts solely
for the benefit of such immediate family members or to partnerships in which
family members and/or trusts are the only partners, all as provided under the
terms of the Plan.  After any such transfer, the Award shall remain subject to
the terms of the Plan.

 
7.  
Adjustment of Shares.  In the event of any transaction that is a Share Change or
a Corporate Transaction, each as described in Section 8.6 of the Plan, the terms
of this Award (including, without limitation, the number and kind of shares
subject to this Award) shall or may be adjusted, as applicable, as set forth in
Section 8.6 of the Plan.

 
8.  
Not an Employment Contract.  The Company’s grant of the Award does not confer
any contractual or other rights of employment or service with the Company.

 
9.  
Severability.  In the event that any provision of this Agreement is found to be
invalid, illegal or incapable of being enforced by any court of competent
jurisdiction for any reason, in whole or in part, the remaining provisions of
this Agreement shall remain in full force and effect to the fullest extent
permitted by law.

 
10.  
Waiver.  Failure to insist upon strict compliance with any of the terms and
conditions of this Agreement or the Plan shall not be deemed a waiver of such
term or condition.

 
11.  
Notices.  Except as otherwise provided in Section 12, any notices provided for
in this Agreement or the Plan must be in writing and hand delivered, sent by fax
or overnight courier, or by postage paid first class mail.  Notices are to be
sent to the Participant at the address indicated by the Company’s records and to
the Company at its principal executive office.

 
12.  
Electronic Delivery.  The Company may, in its sole discretion, decide to deliver
any documents related to the RSUs or other awards granted to the Participant
under the Plan by electronic means.  The Participant hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 
13.  
Section 409A. The RSUs are intended to be exempt from the requirements of
Section 409A. The Plan and this Agreement shall be administered and interpreted
in a manner consistent with this intent. If the Company determines that this
Agreement is subject to Section 409A and that it has failed to comply with the
requirements of Section 409A, the Company may, at the Company’s sole discretion,
and without the Participant’s consent, amend this Agreement to cause it to
comply with Section 409A or be exempt from Section 409A.

 
14.  
Governing Law.  This Agreement shall be construed under the laws of the State of
Delaware.

 


 


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all as of the Award Date.
 


 
CABOT MICROELECTRONICS CORPORATION
 
 
 
William P. Noglows
President and Chief Executive Officer



 